Citation Nr: 1601175	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-07 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel
INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from December 1972 to February 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2013 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an October 2015 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.


FINDING OF FACT

The Veteran was exposed to herbicides during active service, and has been diagnosed with ischemic heart disease and type II diabetes mellitus. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In certain cases, service connection can be presumed if a veteran was exposed to an herbicide agent during active service.  Under the current Code of Federal Regulations (C.F.R.), presumptive service connection is warranted for type II diabetes and ischemic heart disease (which includes coronary artery disease) among others.  38 C.F.R. § 3.309(e) (2015).  The evidence of record demonstrates that the Veteran has current diagnoses of both type II diabetes mellitus and ischemic heart disease.    

Presumptive service connection for the above disorders as a result of herbicide exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

In this case, the Veteran does not contend, nor does the evidence of record show, that he had service in Vietnam.  Rather, the evidence demonstrates that he had 147 days of service in Thailand during the Vietnam era.  

There is no presumption of herbicide exposure regarding service in Thailand.  In order to establish exposure to herbicide agents for service in Thailand, actual exposure must be demonstrated by an approximate balance of the evidence.  However, special consideration of herbicide exposure on a factual basis is extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H (M21-1).

As noted above, the medical evidence of record demonstrates current diagnoses of type II diabetes mellitus and ischemic heart disease.  The Veteran contends that these disabilities were caused by exposure to herbicides when he was in Thailand during active service.  

Specifically, he avers that while stationed at Nakhon Phanom, his unit helped close the base.  His duties involved removing all the existing base assets, communication equipment, vehicles, air conditioners, and - of particular significance - the perimeter lighting.  He was the Non-Commissioned Officer in Charge (NCOIC) of Interior Electric and Airfield Lighting and Assistant NCOIC of Exterior Electric Shop.  In these positions, he states that he worked on repairing and maintaining the perimeter and airfield lighting, which necessarily involved vegetation control around the perimeter and the airfield.  He states that he personally sprayed herbicides around the base perimeter, airfield, taxiway, parkway, runway, and airfield security fencing to kill the grass and vegetation near electrical equipment, including around the United States Support Activities Group Complex, which had three security fences around it.       

As noted above, the Veteran's DD Form 214 shows that he served in Thailand for 147 days and lists his Military Occupational Specialty (MOS) as electrician.  His service personnel records also include a Letter of Appreciation dated September 23, 1975, which states that he participated in base closure activities, maintained electrical systems on base, and instituted procedures for base closure.  The letter also notes that he discovered and corrected many unsafe practices and procedures in airfield lighting and was specifically responsible for the removal of all fire alarm systems and electronic equipment from the United States Support Activities Group Complex.

The claims file includes a May 2013 Formal Finding of a lack of information required to corroborate in-country service in Vietnam as well as herbicide/Agent Orange exposure.  The memorandum states that review of service personnel records revealed no evidence of exposure to herbicides, and that the Veteran did not perform a duty that required him to perform daily duties near the air base perimeter.  

The attached Memorandum for Record states that limited testing of tactical herbicides was conducted in Thailand from April 2, 1964 through September 8, 1964, and only at the Pranburi Military Reservation.  However, the Memorandum also states that vegetation control activities (such as range management, brush clearing, weed killing, etc.) were conducted by the Base Civil Engineer and involved the use of commercial herbicides.  Moreover, it notes that, while the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, the Memorandum notes that if a Veteran's MOS or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  

In addition, although not binding, the Board notes that an August 2012 letter from the VA Health Eligibility Center states that the Veteran was determined to be a Vietnam-era herbicide-exposed veteran.      

Finally, the VA Adjudication Manual cited to above states that if a veteran served at Nakhon Phanom during the Vietnam era and was near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be conceded on a direct/facts-found basis.  M21-1, Part IV, Subpart ii, Chapter 1, Section H.

Based on the foregoing, the Board finds that, although various sources, including the U. S. Army and Joint Services Records Research Center (JSRRC), have been unable to confirm herbicide exposure, the service personnel records are consistent with the Veteran's claim of having worked frequently near the base perimeter while stationed at Nakhon Phanom in Thailand, including personally applying or overseeing the application of commercial herbicides in the context of maintaining electrical equipment.  

Therefore, while the Veteran is not presumed to have been exposed to any herbicide based on his service, based on his assertions as corroborated by his service personnel records and resolving reasoble doubt in his favor, the Board finds that it is at least as likely as not that he was actually exposed to herbicides during his service.

Moreover, because the Veteran has been diagnosed with diseases that are presumptively related to herbicide exposure (ischemic heart disease and type II diabetes mellitus), service connection for those disabilities is warranted. 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for ischemic heart disease is granted.

Service connection for type II diabetes mellitus is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


